DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 11/30/2021, as directed by the Non-Final Rejection 08/31/2021. Claim 31 is amended. Claim 32 is new. Claims 4-14, 17 and 31-32 are pending in the instant application. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment and based on Applicant’s arguments as noted below.
Response to Arguments
Applicant’s arguments, see Pages 9-10 of Remarks, filed 11/30/2021, with respect to the rejections under 35 U.S.C 103 have been fully considered and are persuasive.  The previous rejections of claims 4-14, 17 and 31 have been withdrawn. 
Reasons for Allowance
Claims 4-14, 17 and 31-32 allowed and are renumbered 1-14.
The following is an examiner’s statement of reasons for allowance:
The closest prior art may be seen as Jaffe (U.S Patent No. 5,193,544 A), McGinnis (U.S Publication No. 2010/0006103 A1), Finneran (U.S Publication No. 2011/0230742 A1), Weber (U.S Patent No. 4,886,059), Hunter (U.S Publication No. 2017/0196478 A1) and Rolfe (GB 2033575 A).
Jaffe, McGinnis and Weber all disclose endotracheal tubes with a sensor disposed at the distal end. The sensors of Jaffe and McGinnis, while optical sensors, are concerned with detecting oximetry instead of capillary blood flow in the surrounding tissue, which requires different measurements and calculations from the obtained signals. The sensor of Weber is not an optical sensor and is not positioned within an inflatable cuff of the endotracheal tube. Finneran discloses a sensor that is disposed in the inflatable cuff of the endotracheal tube at the distal end of the device, but again the sensor of Finneran is a gas concentration sensor that measures the gas concentration of blood gas from the trachea and is not concerned or capable of blood flow rate measurements. In contrast, the device of the instant application 
Rolfe and Hunter both disclose catheters which can measure capillary blood flow rate from a blood vessel, but are discussed purely for catheter sensors which are inserted within the blood vessel, and no consideration is given for inclusion of such an optical sensor for use in an endotracheal tube as noted in the arguments of Applicant’s Remarks (Pages 10-12). As such, there is no teaching, suggestion, or clear rationale for including an optical sensor used in an intra-venous or intra-arterial catheter to provide the same blood flow rate measurements in an endotracheal tube outside of the capillaries, and specifically to dispose such a sensor within the inflated cuff of the endotracheal tube. 
Furthermore, inclusion of an optical sensor within the inflatable cuff requires more reconstruction and consideration than the other types of sensors that may be disposed within the cuff. Since optical sensors require internal reflection to transmit the light signals, the bending and arrangement of an optical fiber within the endotracheal tube must be specifically positioned to not interfere with internal reflection as it is bent and routed to be disposed within the inflatable cuff. To include such an optical sensor arbitrarily to measure capillary blood flow rate would require substantial reconstruction of the device and as such it is found that one having ordinary skill in the art before the effective filing date of the claimed invention would only have arrived at the limitations of the instant application with impermissible hindsight bias and/or arbitrary reconstruction of the devices of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785